DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 06/13/2022, with respect to the rejections of claims 1-2, 4-7, 9-12, and 14-15 under 35 U.S.C. 103 as being unpatentable over Cheng et al., (Pub. No.: US 2019/0174530 A1), and further in view of Guo, (Pub. No.: US 2020/0029318 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 03/15/2022 has overcome. 
The non-statutory double patenting rejection of claims 1-2, 4-7, 9-12, and 14-15 overcomes in view of amendments.

Allowable Subject Matter
4.	Claims 1-2, 4-7, 9-12, 14, and 15 (now 1-12) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 1, 6, and 11 which are not found in cited references.  Further, the prior arts on record do not suggest following:
Claim 1, “receiving a source identifier (ID) of the transmitter UE through the PSSCH from the transmitter UE;”
                “wherein the PSFCH resource is determined based on the received source ID of the transmitter UE.”
Claim 6, “transmitting a source identifier (ID) of the transmitter UE through the PSSCH to the receiver UE; and”
                “wherein the PSFCH resource is determined based on the transmitted source ID of the transmitter UE.”
Claim 11, “a receiver configured to receive configuration information on a physical sidelink feedback channel (PSFCH) resource set, receive a physical sidelink shared channel (PSSCH) from a transmitter UE; and receive a source identifier (ID) of the transmitter UE through the PSSCH from the transmitter UE;”
                “wherein the PSFCH resource is determined based on the received source ID of the transmitter UE.”
	Thus, the claims being interpreted in view of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463